, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 1/26/2022. Claims 21-24 and 26-40 are pending in the application. Claims 21-24, 26-30, 33,35,37-39 were amended claim 25 was canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted 2/2/2022 and 2/16/2022 were  filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 33, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for specific azo components namely the food grade azo dyes Red 40, Yellow 5 and Yellow 6; does not reasonably provide enablement for food grade azo dye mixtures other than the specific azo dye mixtures as above . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Food grade azo dyes include diverse compounds having a wide range of properties. According to the specification, complexation phenomenon in solutions of salt, benzaldehyde and water is unique to Red 40 and no complexations were observed in solutions of salt, Yellow 5, benzaldehyde, and water or salt, Yellow 6, benzaldehyde, and water. Therefore,  other mixtures of food grade azo dyes are not enabled. Further, although water solutions are disclosed, the broadly claimed “solvent” is not enabled in scope. Furthermore, electrolyte contents in the broad ranges claimed are not enabled in the disclosure.
Claim 22 recites a weight ratio of about 1:999 to 999:1 of  a first food grade azo dye to  a second food grade azo dye to keep the dyes in solution. This ratio is not enabled in the disclosure.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claim 21-24 and 26-40 are rejected under pre-AIA  35 U.S.C. under pre-AIA  35 USC 103(a) as being unpatentable over  Matuschek et al. (US 2010/0028444A1) in view of Chang (US 5,336,510).
Regarding claims 21 and 26-27, Matuschek discloses a beverage product comprising a first azo component and a second azo component, [0093] an electrolyte and a solvent. Matuschek discloses [0131] an exemplary beverage composition that comprises a solution of a first azo-component (E110, 2.3 mg/L, which is a food grade azo dye as claimed), a second azo component (E129, 2.5 mg/L, which is a food grade azo dye as claimed ); an electrolyte (acidulants [0105][0106]); and a solvent (water [0108]). Matuschek discloses that the content of azo dyes can be varied widely and thus very well adapted to the requirements of the individual case. Preferably, they are used in an amount of 0.1 to 100 ppm, corresponding to 0.0001 % to 0.01% by weight, [0084] the upper limit of the preferred range overlapping the claimed range.
The ratio of the first azo-dye component to the second azo-dye component in the exemplary composition in Matuschek is 1:1.08.   However, Matuschek in the disclosure [0086] states that “ [I]f, which is particularly advantageous according to the invention, two azo compounds are used, their weight ratio can be varied widely and very well matched to the requirements of the individual case. Preferably, the weight ratio is 10: 1 to 1:10, more preferably 5: 1 to 1:5, and in particular 2: 1 to 1:2” which falls within or overlaps the claimed ranges in claims 22-24.  Matuschek discloses mixtures of azo dyes E110 and E129 in compositions [0022] [0023], and a potassium salt (non-nutritive sweetener Acesulfame K (which is known to be chemically the potassium salt of 6-methyl-1, 2, 3-oxathiazine-4(3H)-1, 2-dioxide) and salts of cyclamate [0077] which are generally known to be sodium or potassium salts. Salts are generally characterized as electrolytes.  Matuschek does not specifically characterize a sodium or potassium salt as an “electrolyte” in the claimed amounts. 
However, Chang discloses flavored beverage compositions comprising azo dyes or mixture of azo dyes (column 4 lines 28-30) added at levels in the recited range, in combination with sodium chloride and potassium salt (Table 1) wherein the azo dyes remain stable in solution (abstract). Chang discloses electrolytes comprising acids and salts added  at levels of  0.3-1.5% based on the volume of the syrup, 0.03-0.3% w/w of a mineral salt such as calcium chloride or sodium chloride; and 0.1-0.2% w /w of an electrolyte such as monopotassium phosphate (column 4 line 65 through column 5 line 6). The total amount of electrolyte components fall within the claimed ranges.   It would have been obvious to one of ordinary skill in the art to modify a beverage composition in Matuschek with electrolyte additives as disclosed in Chang to prepare a beverage that supplies these electrolytes, and is color stable.   Absent evidence to the contrary, the first azo component and the second azo component in modified Matuschek are expected to remain in solution for at least 7 days under refrigeration as recited in claim 21, for at least one month under refrigeration as recited in claim 28, at least 3 months under refrigeration as recited in claim 29,and at least 6 months under refrigeration  as recited in claim 30; as the azo components are present within the stipulated proportional ranges in the instant  disclosure; and therefore inherently has the claimed effect.  
Regarding claim 31, Matuschek [0131] discloses a beverage product as claimed  further comprising a nonazo-dye colorant (beta-carotene), and Chang discloses a nonazo dye colorant riboflavin in a beverage product (Chang, column 4 lines 52-53).  
Regarding claim 32, the beverage composition in modified Matuschek contains no more than 0.12 wt. % benzaldehyde, as the disclosed composition contains no added benzaldehyde.
Regarding claims 33 -36, Matuschek discloses [0131] an exemplary beverage composition that comprises a solution of a first azo-component (E110, 2.3 mg/L, which is an azo dye as claimed), a second azo component (E129, 2.5 mg/L, which is an azo dye as claimed); and a non-azo component (beta –carotene at 1ppm); an electrolyte (acidulants [0105] [0106]); and a solvent (water [0108]). Matuschek discloses that the content of azo dyes can be varied widely and thus very well adapted to the requirements of the individual case. Preferably, they are used in an amount of 0.1 to 100 ppm, corresponding to 0.0001 % to 0.01% by weight, [0084] the upper limit of the preferred range overlapping the claimed range. Matuschek discloses that if the composition of matter is a liquid, the carotenoid is preferably used in an exemplary concentration of 0.1 to 100 mg/l, corresponding to 0.01% by weight of the beverage; however its concentration can be varied [0022] [0033]. Matuschek discloses mixtures of azo dyes E110 and E129 in compositions [0022] [0023], and a potassium salt (non-nutritive sweetener Acesulfame K (which is known to be chemically the potassium salt of 6-methyl-1, 2, 3-oxathiazine-4(3H)-one 2, 2-dioxide) and salts of cyclamate [0077] which are generally known to be sodium or potassium salts. Salts are generally characterized as electrolytes.  Matuschek does not specifically characterize a sodium or potassium salt as an “electrolyte” in the claimed amounts.  Matuschek discloses acid components, which by definition, are electrolytes.
However, Chang discloses flavored beverage compositions comprising azo dyes or mixture of azo dyes (column 4 lines 28-30) added at levels in the recited range, in combination with sodium chloride and potassium salt (Table 1) wherein the azo dyes remain stable in solution (abstract). Chang discloses electrolytes comprising acids and salts added  at levels of  0.3-1.5% based on the volume of the syrup, 0.03-0.3% w/w of a mineral salt such as calcium chloride or sodium chloride; and 0.1-0.2% w /w of an electrolyte such as monopotassium phosphate (column 4 line 65 through column 5 line 6). The total amount of electrolyte components fall within or overlap the claimed ranges, for example at about 2% by weight.   It would have been obvious to one of ordinary skill in the art to modify a beverage composition in Matuschek with electrolyte additives as disclosed in Chang to prepare a beverage that supplies these electrolytes, and is color stable.   Absent evidence to the contrary, the azo component with a non-azo component in modified Matuschek are expected to remain in solution during refrigerated storage as claimed in claims 37-39. 
Regarding claim 36, the disclosure does not provide unexpected effects of the colorant on azo dye precipitation.  It is therefore considered a dye selected to impart a desired color in a beverage.
Regarding claim 40, the beverage composition in modified Matuschek contains no more than 0.12 wt. percentage benzaldehyde, as the disclosed composition contains no added benzaldehyde.
Claims 21-24 and 26-40 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,687,547. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the patented claims are directed to a beverage product comprising mixtures of food grade azo dye components in overlapping amounts configured to prevent precipitation; or food grade azo dye component,  and a non-azo  dye component in overlapping amounts configured to prevent precipitation of the food grade azo dye component;  under refrigeration.
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112 moot. However, the claims as amended present new grounds of rejection under 35 USC 112.
Regarding the rejection under 35 USC 103, applicant points to the ratio of azo dyes and content of electrolyte. However, applicant’s arguments are based on broadly claimed ranges that are not commensurate in scope with enabled amounts, as detailed in the current office action. The prior art discloses overlapping or encompassed ranges of the argued components. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For these reasons, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793